DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 14-28 are pending in the application. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for preventing cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to utilize the invention commensurate in scope with these claims. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth hereinbelow.
The nature of the invention, state of the prior art, relative skill of those in the art, and the predictability of the art
The claimed invention relates to a method for preventing and treating cancer. At this time, there
 is no known method for preventing cancers, such as solid cancer, primary cancer, metastatic cancer and

The prior art teaches that resveratrol, a resveratrone derivative, demonstrated chemoprotective and chemotherapeutic activities in all three stages of carcinogenesis (initiation, promotion, and progression), in both chemically induced and UVB-induced skin carcinogenesis in mice (Athar et al. Toxicol. Appl. Pharmacol. 2007, November 1; 224 (3): 274-283). 
	The breadth of the claims
The claims recite a method for preventing and treating cancer in a patient.
	The amount of direction or guidance provided and the presence or absence of working examples
The specification states that the apoptosis of HCC1954 cancer cells increased to at least 15 time to about 40 times after treatment with resveratrone. The cancer cells must already be present to allow for apoptosis. Therefore, the specification does not provide guidance as to how to prevent cancer in a subject when cancer cells are not present.
	The quantity of experimentation necessary
The lack of adequate guidance from the specification or prior art with regard to prevent cancer fails to rebut the presumption of unpredictability present in this art and would no doubt require undue experimentation.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18,20-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 9,708,237B2).
Kim et al. (US 9,708,237B2) teaches of resveratrone 6-O-β-glucoside which can be utilized in fields that requires water-soluble fluorescent characteristics (abstract; column 1, lines 47-58; column 2, lines 45+; column 5, lines 9-30; column 6, lines 31-54; column 10, lines 54+; column 11, lines 1-4). Resveratrone 6-O-β-glucoside is prepared via photochemical reaction of resveratrol 3-O-β-glucoside which is not fluorescent (abstract; column 1, lines 47-59; column 6, lines 25-30; column 10, lines 36-44). 
Resveratrone 6-O-β-glucoside was added to breast epithelial cells in three concentrations 1,10 and 100 [Symbol font/0x6D]M (TEST Example 3) and showed no or little cell toxicity to normal cells and very high stability (abstract; column 3, lines 47-55; column 10, lines 54-65; column 17, lines 11-15).
The resveratrone 6-O-β-glucoside solution anticipates the resveratrone glucoside in a pharmaceutically acceptable carrier and is administered to a sample of the instant claims as the resveratrone 6-O-β-glucoside in solution must necessarily be pharmaceutically acceptable and be non-toxic to the cells.
Resveratrone 6-O-β-glucoside is water-soluble and can be utilized as a fluorescent probe for in vivo imaging and diagnosis (abstract; column 10, lines 54-65; column 3, lines 44-55). 
The resveratrone 6-O-β-glucoside of the disclosure anticipates the resveratrone glucoside of the instant claims, has the same properties and is capable of the same functions, such as detecting cancer.
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus, the claiming of a new use, new function 
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  


Claim(s) 18,20-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (J. Photochem. Photobiol. 2017, 166, 52-57).
Yang et al. (J. Photochem. Photobiol. 2017, 166, 52-57) teaches that resveratrone glucoside is a new organic fluorescent dye for fluorescent imaging of various biological specimens (abstract; Fig. 1; p56, 4. Conclusions). Resveratrone glucoside is much more soluble in aqueous solution than resveratrone because of its glycosidic side chain and is highly suitable of in vivo imaging (abstract; p55, right column, last paragraph). 
Resveratrone glucoside is synthesized from the photoreaction of resveratrol glucoside (abstract; p53, left column, first full paragraph; p53, 3. Results and Discussion) and can be used as a biocompatible organic fluorophore (abstract; p56, left column, first paragraph; Fig 6). 
MCF10A cells were cultured with resveratrone (1 and 10 [Symbol font/0x6D]M) or resveratrone glucoside (1 and 10 [Symbol font/0x6D]M), incubated, fixed with paraformaldehyde and then treated with Mowiol, the imaging medium (p53, 2.2. Sample preparation, especially the last paragraph). The images of the MCF10A cells is shown in Fig. 6.
Resveratrone glucoside (1 and 10 [Symbol font/0x6D]M) anticipates the resveratrone glucoside in a

Zebrafish embryos were incubated with resveratrone or resveratrone glucoside for live imaging and real-time tracking of the embryo development (abstract; p53, 2.2. Sample preparation, especially the fourth paragraph; Fig. 6).  
The resveratrone glucoside of the disclosure anticipates the resveratrone glucoside of the instant claims, has the same properties and is capable of the same functions, such as detecting cancer.
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,708,237B2) and/or Yang et al. (J. Photochem. Photobiol. 2017, 166, 52-57) in view of Zupančič et al. (Eur. J. Pharm. Biopharm. 2015, 93, 196-204), Signorelli et al. (J. Nutr. Biochem. 2005, 16, 449-466) and Minutolo et al. (J. Med. Chem. 2005, 48, 6783-6786) and in further view of Lin et al. (FASEB Journal 20, E1133-E1138 (2006)).
Kim et al. (US 9,708,237B2) discloses resveratrone 6-O-β-glucoside which can be utilized in fields that requires water-soluble fluorescent characteristics, as well as that stated above.
Yang et al. (J. Photochem. Photobiol. 2017, 166, 52-57) discloses that resveratrone glucoside is a new organic fluorescent dye for fluorescent imaging of various biological specimens as well as that stated above.
Kim et al. and/or Yang et al. does not disclose a methods of treating cancer, detecting the presence of cancer cells or screening a cancer therapeutic.
Zupančič et al. (Eur. J. Pharm. Biopharm. 2015, 93, 196-204) discloses that trans-resveratrol has antitumor prophylactic and therapeutic properties but its limited bioavailability provides compelling evidence of the need for more suitable formulations in order to attain better clinical effectiveness (abstract). Trans-resveratrol has low bioavailability, poor aqueous solubility, limited stability and extensive liver metabolism (p196, 1. Introduction; p201, 4. Discussion). 
 Signorelli et al. (J. Nutr. Biochem. 2005, 16, 449-466) discloses that resveratrol is an anticancer chemopreventative and chemotherapeutic agent that was shown to inhibit cancer initiation and promotion (abstract; p, 4.5. Resveratrol-induced growth arrest and apoptosis in cancer cells).

Resveratrol was shown to promote intracellular accumulation of ceramide in breast, prostate, etc. cancer cells. Resveratrol enhanced the de novo synthesis of this sphingolipid by increasing the activity of the rate-limiting enzyme. Moreover, inhibitors of ceramide formation (enzyme blockers) rescued cells from resveratrol-induced apoptosis. This observation identified a new important checkpoint in the actions of resveratrol (p457, right column, second paragraph; p459, 4.5.4. Sphingolipid signaling).
Minutolo et al. (J. Med. Chem. 2005, 48, 6783-6786) discloses that resveratrol exerts profound proapoptotic activity in human cancer cells, by triggering accumulation of ceramide. The biological effects of seven methoxylated and/or naphthalene-based reservatrol analogues are compared to identify an analogue with higher ceramide-mediated proapoptotic activity relative to reservatrol. Three hydroxyl groups and a naphthalene ring is the most effective at triggering apoptosis coupled to the induction of endogenous ceramide in human cancer cells (abstract; p6783, left column, first paragraph). 
Drugs that trigger ceramide, while highly effective in malignant cells, are less toxic to normal cells and tissues (p6783, left column, first paragraph). The data shows that the introduction of a naphthalene ring on the intact reservatrol molecule confers an improved ceramide-mediated proapoptotic activity (p6785, right column, second paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to examine the resveratrone glucoside of Kim et al. and/or Yang et al. for the method of treating cancer (e.g. breast, prostate, etc.) as the parent resveratrol glucoside is known to be a an anticancer chemopreventative and chemotherapeutic agent (see Signorelli et al.) but has unfavorable properties (e.g. low bioavailability, poor aqueous solubility, limited stability and extensive liver metabolism) (see Zupančič et al.) wherein the resveratrone glucoside has more favorable 
It would have been predictable to one of ordinary skill in the art to utilize the resveratrone glucoside of Kim et al. and/or Yang et al. for the method of treating cancer and detecting the presence of cancer cells as Minutolo et al. teaches that their data shows that the introduction of a naphthalene ring on the intact reservatrol molecule confers an improved ceramide-mediated proapoptotic activity wherein resveratrone glucoside comprises a naphthalene ring that should impart improved ceramide-mediated proapoptotic activity to cancer cells, it has more favorable properties than resveratrol glucoside (e.g. water-solubility, very high stability, no toxicity to normal cells and is fluorescent) and its fluorescence allows for simultaneous and/or subsequent fluorescence imaging of a subject (i.e. patient, cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the resveratrone glucoside of Kim et al. and/or Yang et al. for the method for screening for cancer therapeutic drug as Kim et al. and/or Yang et al. teach of incubating resveratrone glucoside with cells, embryos, etc. to examine toxicity, stability, etc. and the resveratrone glucoside comprises a naphthalene ring which should impart improved ceramide-mediated proapoptotic activity to cancer cells. 
Therefore, it would have been predictable to one of ordinary skill in the art to substitute the resveratrone glucoside for screening for cancer therapeutic drug as an anticancer chemopreventative and chemotherapeutic agent as the naphthalene-based reservatrol analogue should provide for higher ceramide-mediated proapoptotic activity relative to reservatrol and the resveratrone glucoside is fluorescent and can be used for simultaneous and/or subsequent fluorescence imaging of a subject (i.e. patient, cells).

Kim et al. and/or Yang et al. does not disclose a radioisotope contrast agent.
Lin et al. (FASEB Journal 20, E1133-E1138 (2006)) discloses that resveratrol is a naturally occurring polyphenol that causes apoptosis in cultured cells (abstract). [14C]-Resveratrol binds to commercially purified integrin αVβ3 and to a αVβ3 prepared from MCF-7 human breast cancer cells (abstract). 
MCF-7 human breast cancer cells were incubated with [14C]-resveratrol and the cells analyzed by radioautography (E1134, Studies of [14C]-resveratrol binding to cultured cell plasma membranes and to purified integrin αVβ3; E1135, left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to radiolabel the naphthalene-based reservatrol analogue, resveratrone glucoside, which should provide for higher ceramide-mediated proapoptotic activity as Lin et al. teaches of radiolabeling resveratrol and radiolabelling the fluorescent resveratrone glucoside provides for the advantage of dual detection modalities, such as fluorescence and nuclear medicine imaging. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618